
	
		III
		111th CONGRESS
		2d Session
		S. RES. 703
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2010
			Mr. Harkin (for himself,
			 Mr. Grassley, Mr. Brown of Ohio, Mr.
			 Voinovich, and Mr. Bunning)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		 Recognizing and honoring Bob Feller and
		  expressing the condolences of the Senate to his family on his death.
		  
	
	
		Whereas Robert William Andrew (Bob) Feller
			 was born on November 3, 1918, near Van Meter, Iowa;
		Whereas Bob Feller learned to play baseball on his
			 parents’ farm in Dallas County, Iowa, and commented that What kid
			 wouldn’t enjoy the life I led in Iowa? Baseball and farming, and I had the best
			 of both worlds;
		Whereas Feller attended Van Meter High School where he
			 pitched for the baseball team;
		Whereas Feller, at the age of 17, joined the Cleveland
			 Indians, where he played for 18 years, his entire career;
		Whereas Feller led the American League in wins 6
			 times;
		Whereas Feller led the American League in strikeouts 7
			 times;
		Whereas Feller pitched 3 no-hitters, including the only
			 Opening Day no-hitter, and shares the major league record with 12
			 one-hitters;
		Whereas Feller was an 8-time All-Star;
		Whereas Feller was a key member of the 1948 World Series
			 Champion Cleveland Indians;
		Whereas Feller threw the second fastest pitch ever
			 officially recorded, at 107.6 miles per hour;
		Whereas Feller ended his career with 266 victories and
			 2,581 strikeouts;
		Whereas Feller remains the winningest pitcher in Cleveland
			 Indians history;
		Whereas Feller was elected to the Baseball Hall of Fame in
			 1962, his first year of eligibility;
		Whereas Feller enlisted in the Navy 2 days after the
			 attack on Pearl Harbor in 1941;
		Whereas Feller served with valor in the Navy for nearly 4
			 years, missing almost 4 full baseball seasons;
		Whereas Feller was stationed aboard the U.S.S. Alabama as
			 a gunnery specialist;
		Whereas Feller earned 8 battle stars and was discharged in
			 late 1945; and
		Whereas Bob Feller, one of the greatest baseball players
			 of all time, placed service to his country ahead of all else: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)honors Bob Feller
			 for transcending the sport of baseball in service to the United States and the
			 cause of democracy and freedom in World War II;
			(2)recognizes Bob
			 Feller as one of the greatest baseball players of all time; and
			(3)extends its
			 deepest condolences to the family of Bob Feller.
			
